Citation Nr: 1124416	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  09-35 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for chronic testicular disorder.



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1975 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The evidence does not show that it is at least as likely as not that the Veteran developed a right knee disorder in service or due to in-service occurrence or event.  Arthritis was not shown until many years after service separation and is not shown to be related to service.

2.  The evidence does not show that it is at least as likely as not that the Veteran developed a low back disorder in service or due to in-service occurrence or event.

3.  It is at least as likely as not that a chronic testicular disorder onset during the Veteran's military service. 


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  A low back disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

3.  With resolution of reasonable doubt in the appellant's favor, a chronic testicular disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in March 2008 that explained the parameters of VA's duty to assist him with developing evidence in support of his claim.  The March 2008 letter also explained the criteria that were necessary in order to achieve service connection for a disability and explained how VA assigns disability ratings and effective dates for service connected disabilities.   

In addition to its duties to provide the claimant with the above described information, VA also must make reasonable efforts to assist the claimant with obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, private treatment records, and a written lay statement from the Veteran's sister.  

While the evidence shows that the Veteran was also granted disability benefits by the Social Security Administration (SSA) and his SSA records are not part of the claims file, these records would deal only with the current severity of the disability rather than its cause.  These records would not be relevant to determining service connection for disabilities that the Veteran alleged onset over 30 years ago.  Therefore, the duty to assist does not require VA to obtain these records.  See 38 C.F.R. § 3.159(c)(2) (providing that records held by federal departments or agencies must be obtained only when such records are relevant to the claim); Golz v. Shinseki, -- F.3d --; 2010 WL 6160 (Fed. Cir. Jan 4, 2010) (holding that VA need not obtain irrelevant SSA records). 

The Veteran was also afforded VA examinations with respect to his claims for service connection for his right knee disorder and his chronic testicular disorder.  The Veteran was not afforded a VA examination with respect to his claim for service connection for a low back disorder.  In this regard, the Board notes that VA is required to provide a medical examination or medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5107A(d).  An examination is considered necessary if the record contains competent evidence that (a) the Veteran has a current disability or persistent or recurrent symptoms of a disability; (b) the disability or symptoms may be associated with the Veteran's service; and (c) the record does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  In this case VA was not required to provide an examination with respect to this issue because the record does not contain any competent and credible evidence that the Veteran's low back disorder may be associated with his military service or with a service connected disability


 Service connection

The Veteran contends that he has a right knee disorder, a low back disorder, and chronic testicular disorder that are due to his military service.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including arthritis, may be granted if manifest to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

	1.  Right knee disorder

The Veteran contends that he has a right knee disorder that occurred during his military service.  On his January 2008 claim form the veteran contended that his right knee problem started while he was in the service and continued to the present time.  He submitted a lay statement from his sister who related that the Veteran told her that he injured his knee while running in January 1976 and never fully recovered from his injury.

Service treatment records show that in January 1976 the Veteran was seen 1 time for his right knee which he injured while running.  At that time, the Veteran reported a 3 year history of right knee pain.  It was indicated that the knee was irritated doing physical training.  Examination revealed a normal knee without swelling or discoloration.  Recurring inflammation was the impression.  Conservative treatment was recommended and the Veteran was to return as needed.  There were no additional complaints or treatment related to the Veteran's right knee.  

On a May 1976 "Report of Medical History" that was prepared in conjunction with his separation examination the Veteran denied any current or prior history of swollen or painful joints.  His musculoskeletal system and lower extremities were assessed to be normal at his separation examination in May 1976.

Private treatment records show that in the Veteran first complained of knee pain in 2000.  A September 2004 treatment record showed a complaint of bilateral knee pain with the diagnostic impression being osteoarthritis of the knee.  In August 2006 the Veteran complained of continuing left knee pain with new onset of pain in the right knee.  An August 2006 magnetic resonance imaging study (MRI) of the right knee was essentially negative.  In September 2006 the Veteran complained of bilateral knee pain.  His knees had effusion and tenderness.  He continued to be diagnosed with osteoarthritis of the knees.  He received injections in his right knee.  In December 2008 the Veteran had an arthroscopic chrondroplasty of the medial compartment of the right knee.  The postoperative diagnosis was degenerative arthritis of the right knee.  At that time, the Veteran reported that he experienced right knee pain for at least 2 years, and that it had recently increased. 

A VA examination of the Veteran's right knee was performed in August 2008.  At that time the Veteran reported that his right knee pain onset in 1976 when he got hurt in jump school.  He used to treat his knee pain with over the counter medications.  He now takes cortisone shots when his knee swells up.  The Veteran reported that his knee sometimes gave way.  The Veteran had tenderness of the medial femoral and tibial condyles.  There was no instability.  Range of motion of the knee was normal.  X-rays of the right knee showed no abnormalities.  The examiner opined that it was less likely than not that the Veteran had a knee disorder that started during his military service.  The rationale was that the Veteran had no continuity of care since service and the exam findings were unremarkable with respect to the right knee.

The evidence shows that it is less likely than not that the Veteran's right knee disorder started during his service or that he had arthritis in the knee within a year thereafter, or that it was otherwise caused by service.  The Veteran was treated one time for right knee pain in service after an injury and his service treatment records do not reflect any continuing complaints.  He was directed to return as needed.  He denied any knee problems and there were no findings related to his right knee at his separation examination.  There is no indication of any treatment for the right knee until more than 2 decades after service, although the Veteran was seen for other complaints.  The assertion of the Veteran and his sister that the Veteran had knee pain since service is outweighed by the fact that his separation medical history and examination showed no findings or complaints related to the knee.  

There is also no evidence that arthritis of the knee onset within 1 year of the Veteran's service; arthritis was first diagnosed more than 25 years after service.  X-rays of the knee that were performed in 2008 also were negative for any abnormalities of the right knee.  Even if the Veteran experienced knee pain during this time, of which there is no credible evidence, there is no evidence that this pain was caused by arthritis.  While the Veteran is competent to report that he experienced knee pain, he lacks the medical expertise to diagnose the cause of that pain as being arthritis.  Moreover, his complaints of continuing pain since service are not credible given the other evidence on file.  Records are on file for the 1980's and while they show other complaints, there is no reference to knee problems in these records.  It is inconceivable that had he had complaints of knee pain all those years he would not have sought some treatment, especially given the amount of treatment that he sought once the knee problems were initially shown in medical records.  Moreover, even long after service the Veteran's VA examination of his right knee was essentially normal although he was diagnosed with osteoarthritis by a private physician.  

Additionally, the Veteran's current arthritis of the right knee is degenerative rather than traumatic and no medical professional has attributed it to any specific trauma including the in service running injury.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the service connection for a right knee disorder is denied.

	2.  Low back disorder

The Veteran contends that he has a low back disorder that onset during his military service and continued to the present time.  His sister submitted a written statement indicating that her brother told her that he injured his back in service and that he continued to have back problems thereafter. 

The Veteran's service treatment records do not show any complaints of, or treatment for, any type of back pain or back disorder.  The Veteran specifically denied any back trouble on the "Report of Medical History" that he prepared in connection with his separation examination in May 1976.  The Veteran's spine and musculoskeletal system were assessed as normal at that time.  

Private treatment records show that the Veteran first complained of back pain in 1985 when he was diagnosed with causalgia, which is a pain syndrome related to the peripheral nerves.  A sympathectomy was performed in March 1985 after which there were minimal complaints of pain.  There are no further documented complaints of back pain for many years.  X-rays of the Veteran's spine that were performed in July 2005 showed mild multilevel endplate osteophytic ridging.  There was normal anatomic alignment and no fracture was seen.  The Veteran continued to complain of back pain thereafter.  

The evidence does not show that it is at least as likely as not that the Veteran has a back disorder that is related to his military service.  Although the Veteran and his sister claim that the Veteran experienced back pain since service, this is contradicted by the May 1976 "Report of Medical History" when the Veteran denied back pain and the normal separation examination at that time.  Furthermore, there is no record of any treatment for back pain until many years after service in 1985.  The pain at that time was neurological and resolved after surgery.  There is no evidence of a spinal abnormality until a July 2005 x-ray showed mild multilevel osteophytic ridging.  There is nothing indicating that this is in any way related to the Veteran's service.  Again, his credibility as to the reports of back pain during and since service is called into question.  He did not seek treatment for back pain in service or immediately thereafter, nothing is noted during the 1985 treatment that would suggest a relationship to service, and then no actual treatment is shown again for many years.  This all leads to the conclusion that a chronic back disorder was not related to service.

The Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claim for service connection for a low back disorder.  See, e.g., Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b). 

	3.  Chronic testicular disorder

The Veteran contends that he has a testicular disorder that onset during his military service.

On his claim form dated in February 2008 the Veteran indicated that his testicle problem onset during service and continued to the present time.  He submitted a lay statement from his sister who indicated that the Veteran told her that he injured his testicles in service and that it continued to be painful thereafter.

The Veteran's service treatment records reflect that he was treated for a swollen and tender right testicle in service that made it difficult to walk in April 1976.  The provisional diagnosis was possible orchitis.  On further evaluation, it was noted that he had been a hospital patient for treatment of orchitis.  He was put on a 30 day profile.

No genitourinary problems were noted at the Veteran's separation examination, and he described his health as good on a "Report of Medical History" that was prepared in connection with that examination.

VA treatment records show that the Veteran was seen in April 1977 for pain and swelling in his right scrotum which he reported onset 1 year ago.  He denied dysuria or frequency.  The provisional diagnosis was chronic epididymitis.  He was seen again in May 1977 for swelling and tenderness in the upper portion of his right testes and the diagnosis was possible chronic epididymitis.  

The Veteran was seen again for pain and swelling in his testicles in November 1982.  At that time his testicles were slightly tender to the touch but there was no swelling.

At a VA examination in August 2008 the Veteran reported that his symptoms onset in 1976.  He reported that he had pain and swelling and was initially hospitalized in service.  He was diagnosed with bilateral orchitis.  The examiner's opinion was that the Veteran's bilateral orchitis was not related to service.  The rationale was that there was no continuity of care since service and the testicular exam was with minimal findings.

VA treatment records reflect that the Veteran complained of chronic testicular swelling since he was in the service.  He was diagnosed with chronic testicular pain that was thought to perhaps be chronic orchitis.  However, no cause for the degree of pain reported by the Veteran was found.

Private treatment records reflect that the Veteran was diagnosed with left epididymitis in 1993 and that a left epididymectomy was performed in March 2009.

The evidence shows that it is at least as likely as not that the Veteran's chronic testicular disorder, which has been shown, had its onset during his military service.  Service treatment records reflect that the Veteran complained of pain in his right testicle in April 1976 and that he got hospital treatment.  VA treatment records showed continuing complaints of right testicle pain and bilateral testicle pain thereafter.  In his treatment records and at his VA examination the Veteran consistently dated his testicular problems back to his time in the service.  This occurred as early as 1977.  Although the recent VA examiner determined it was less likely than not that the Veteran's bilateral orchitis was due to his military service, the examiner based his determination on the lack of any continuity of care between service and 2008.  However, he did not review that claims file as it now is constituted, which includes documents indicating that the Veteran continued to complain of right testicular pain approximately 1 year after service at which time he dated the onset of his pain to his time in the service and he continued to complain of testicular pain to the present time.  Viewing the evidence in the light most favorable to the Veteran, bilateral orchitis was incurred in service.   

This claim is allowed as there is evidence showing treatment and complaints of pain since service, that can reasonably be related to service.  This makes the appellant's contentions of continued pain more credible, he actually sought treatment over the years.  This is different from the denied claims, which, while he reported chronic pain in the knee and back, he never got continuing treatment, and recorded clinical histories, until the claim was filed, did not relate those disorders to an in-service event or occurrence.


ORDER

Service connection for a right knee disorder and a low back disorder is denied.

Service connection for a chronic testicular disorder is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


